PER CURIAM.
Broxson appeals an order denying his motion for postconviction relief entered without an evidentiary hearing, Fla.R.Crim.P. 3.850. He contends his court-appointed counsel failed to render reasonably effective assistance of counsel during his jury *243trial on charges of larceny of an automobile and possession of a firearm by a convicted felon.
Broxson’s allegations supporting his claim are either conclusively refuted by the record (Dancer v. State, 259 So.2d 764 (Fla. 1st DCA 1972)) or do not establish ineffective counsel. The claim that his counsel was ineffective by reason of failure to object to the joint trial with Earl Dancer is unavailing because the factual allegations in Brox-son’s motion, seeking to establish a conflict of interest between himself and Dancer, are in clear conflict with Broxson’s testimony at trial.
The order is accordingly affirmed.
ROBERT P. SMITH, Jr., BOOTH and WENTWORTH, JJ., concur.